DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 22 July 2022.
Claims 1, 21, 22 have been amended. 
Claims 3, 14, 16, 19-20 have been canceled.
Claims 1-2, 4-13, 15, 17-18, 21-22 are currently pending and have been examined.
Claims 1-2, 4-13, 15, 17-18, 21-22 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that incorporated features align closely with those of “Example 39,” as training a machine learning model can “not practically [be] performed in the human mind.  Examiner respectfully disagrees. 
Example 39 is directed towards a method for training a neural network for facial recognition.  “Prior methods suffer from the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image.  Applicant’s invention addresses this issue by using a combination of features to more robustly detect human faces.  The first feature is the use of an expanded training set of facial images to train the neural network. This expanded training set is developed by applying mathematical transformation functions on an acquired set of facial images. These transformations can include affine transformations, for example, rotating, shifting, or mirroring or filtering transformations, for example, smoothing or contrast reduction. The neural networks are then trained with this expanded training set using stochastic learning with backpropagation which is a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network. Unfortunately, the introduction of an expanded training set increases false positives when classifying non-facial images. Accordingly, the second feature of applicant’s invention is the minimization of these false positives by performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives.”  The claim was not found to recite any of the judicial exceptions enumerate in the 2019 PEG because, “the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.  Thus, the claim is eligible because it does not recite a judicial exception.”
Unlike Example 39, the present claims broadly disclose analyzing insurance information, compliance rules, and exception rules to generate a waiver confidence score and determine if the insurance certificate is complaint.  Unlike Example 39, the present claims still disclose an abstract idea.  Whereas the Example 39 claims and specification disclose that facial features must undergo multiple different transformations such as applying mathematical transformations including rotating, shifting, mirroring, or filtering transformations because images in human faces have many shifts, distortions, and variations in scale and rotation of the face pattern in the image, the present claims do not undergo this complexity when analyzing insurance documents.  Instead, the present claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the present claims disclose gathering and analyzing insurance information, compliance rules, and exception rules to determine if a property is in compliance.  That task may be performed by the human mind or with pen and paper.  In addition, the claims disclose a method of organizing human activity because the claims disclose insurance practice, business relations and legal obligations, and managing relationships.  
Moreover, regarding “standardizing” in the present claims, the retrieval, storage, transmission, and modification of data is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands.  Thus, the pending claims merely use the computer as tool to automate what was previously done by head and hand.  In addition, the claims do not disclose that there is any specific/special way of standardizing.  The claims disclose that the insurance information associated with the property from the received format is standardized into a textual format according to one or more naming conventions.  For example, the Specification discloses that a standardizing technique may be using optical character recognition (OCR) to extract information ([0003] “For example, some computerized systems use optical character recognition (OCR) to extract information about textual content in documents, and/or image processing techniques to extract information about image content in documents. A computerized system may then perform processing on the extracted textual or image information to determine the nature of the documents' contents.”).  MPEP 2173.03 explains that the specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms.  Therefore, according to the claims and the Specification, standardizing the insurance information and certificates is completed via OCR.  However, the Specification does not explicitly explain that the insurance information and certificates have formatting inconstancies that cannot be easily read and converted via the OCR technique.  Instead, the Specification broadly states that the ITAC system extracts data from the received information and retrieves applicable rules or requirements: ([0086] “The ITAC system extracts data from the received risk certificates (1306), tracks the extracted information (1308), and compares the tracked information with one or more rules or requirements associated with the loan (1310). Information is processed to verify compliance with one or more rules and requirements (1312).”).  The Specification never explains that there may be formatting issues or that the system continually has problems reading any of the certificates and insurance information.  Instead, the Specification generally states that information is extracted, read, and rules or requirements are applied.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
In addition, the claims now disclose “retraining a model”.  The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “processors,” “model,” “computer-readable medium,” “instructions,” “computers,” “exception rule machine learning models,” “computer program,” “servers,” “machine learning-trained waiver model,” “email module,” and “non-transitory computer storage medium”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The claims here do not recite an improvement for electronic devices.  Analyzing insurance claims and exception rules to determine if a property has correct insurance certificates, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze insurance data and exception rules data.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  While the claims disclose “retaining”, the Specification does not explain how the machine learning model is retrained.  The Specification  [0068] [0071] states that there is a training, yet does not detail how the machine learning models are retained.  The Specification more discloses that information is inputted into the model and then a result is outputted, which is what a processor does.   Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	

Claim Objections
Claim 1 is objected to because of the following informalities:  remove the typographical error period (.) in “one ore more.excpetion rules” (page 2, limitation that starts with “only after determining”)  Appropriate correction is required.
Dependent Claims 2, 4-13, 15, 17-18 are also rejected due to their dependence on Independent Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims now disclose “generating, as training data for retaining the one or more exception rule machine learning models,” “retraining data identifying human intervention taken,” and “using the retrained one or more exception rule”.  The Specification does not discuss “retraining”.  The Specification [0068] [0071] generally discloses a training data module that includes training data.  However, the Specification does not explain the steps to train or retrain.
In addition, the claims now disclose “receiving data identifying human intervention taken in connection with the output of the one or more exception rule machine learning models”.  The Specification does not detail steps of “receiving data that human intervention has taken place” and “generating, as training data for retraining the one or more exception rule machine learning models”.  The Specification discloses “update the exception rules to decrease human intervention on the exceptions being identified and flagged by the engine”.  However Examiner does not see explanation of when “receiving data identifying a human intervention taken in connection”.
Dependent Claims 2, 4-13, 15, 17-18 are also rejected under 35 U.S.C. 112(a) due to their dependence on Independent Claims 1, 21, 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, 15, 17-18, 21-22 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 22 is directed to a system comprising a series of components; and Claim 22 is directed to a computer storage medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-2, 4-13, 15, 17-18, 21-22, the independent claims (Claims 1, 21, and 22) are directed, in part, to, receiving, by a mortgage-issuing institution that imposes a requirement on borrowers to possess flood protection certificates and that provide real-time status tracking of insurance certificates for mortgaged properties for different kinds of mortgage insurance and from a particular borrower among multiple borrowers that are associated with the mortgage-issuing institution, and through a feed that is associated with the particular borrower, insurance information associated with a property, in a received format as sent by the particular borrower; standardizing the insurance information associated with the property from the received format into a textual format according to one or more naming conventions; upon expiration of a scheduled timeline that is associated with the particular borrower, retrieving, one or more compliance rules related to the standardized insurance information; automatically determining that the standardized insurance information in the textual format indicates a non-compliant status for at least one of the one or more compliance rules; in response to determining that the insurance information indicates the non-compliant status for at least one of the one or more compliance rules, processing the standardized insurance information using one or more exception rules that define an acceptable discrepancy between two or more terms of the standardized insurance information, to output an exception waiver comprising a plurality of waiver parameters that includes a parameter that identifies the at least one of the one or more compliance rules for which the non-compliant status was automatically determined; generating, using at least some of the standardized insurance information and the plurality of waiver parameters, a feature matrix that includes data for the standardized insurance information and the plurality of waiver parameters; providing the feature matrix that includes data for the standardized insurance information and the plurality of waiver parameters to determine a first waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; receiving first waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; determining that the first waiver confidence score fails to satisfy a first predetermined threshold; only after determining that the first waiver confidence score fails to satisfy the first predetermined threshold, providing, by the mortgage-issuing institution and to a different, second waiver, the feature matrix that includes data for the standardized insurance information and the plurality of waiver parameters to cause the second waiver to determine a second waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; receiving the second waiver confidence score for the standardized insurance information that is based on the one or more exception rules and that is associated with the property; based on whether the second waiver confidence score satisfies a threshold confidence score, selectively force-placing, by the one or more servers that are associated with the mortgage-issuing institution, an insurance certificate for the property, and transmitting a message indicating that the mortgage institution has force-placed the insurance certificate for the property using a pre-defined letter template; receiving data identifying a human intervention taken in connection with the output of the one or more exception rule; generating, as training data for retraining (i) the data identifying the human intervention taken in connection with the output, the standardized insurance information, and (iii) the plurality of waiver parameters; retraining using the training data to apply one or more updated exception rules, to thereby decrease human intervention on exceptions being identified and flagged by the mortgage-issuing institution over time; and using the retrained one or more exception rule to process subsequently received, standardized insurance information by applying the one or more updated exception rules.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations),  and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when it is determined whether the insurance information has a complaint status; insurance practice occurs because an insurance certificate is generated for the property;  business relations and legal obligations occur when an insurance certificate is generated based on the waiver confidence score, compliance rules, exception rules, and compliance status; and managing relationships occur when an exception waiver is generated when the insurance information has a non-compliant status.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processors,” “model,” “computer-readable medium,” “instructions,” “computers,” “exception rule machine learning models,” “computer program,” “servers,” “machine learning-trained waiver model,” “email module,” and “non-transitory computer storage medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2, 4-13, 15, 17-18 are directed to explaining more about the rules, exceptions, statuses, insurance information.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691